DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26, 28-34, 36, 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10950416 in view of Zhang et al (US 2019/0378692).  Claims 1-18 of patent ‘416 describe the same method of process a workpiece having the steps of treating the chamber to form a hydrogen radical affecting layer and then generating and filtering species from a plasma and injecting hydrogen gas into filtered plasma to provide hydrogen radicals to treat the workpiece.  The claims of patent ‘416 do not describe the first step of forming the hydrogen radical affecting layer using first and second grid plate and the gas is injected into the process chamber via a gas injection source disposed between the first and second grid plate.  Zhang describes a process for providing a plasma where the gas source is provided in between separation grids including up to 3 grid plates (fig. 3).  One skill in the art would find it obvious to provide gas for the treatment of the chamber in light of Zhang because he teaches that these separation grids are used to filter one or more ions generated in the plasma in order to create a filtered mixture for the treatment step with expected results.  The multiple separation grid plates can provide a desired efficiency for ion filtering such as greater than about 95% (para 37-39).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-26, 28-34, 36, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (US 2017/0207069), and further in view of Zhang et al (US 2019/0378692).
Bhatia discloses a method for processing a workpiece, the workpiece comprising a semiconductor material (page 2, para 0025), the method comprising: exposing the processing chamber to a silane gas/silicon containing gas to generate a silicon dioxide layer/hydrogen radical affecting layer on a surface of the processing chamber ( page 3, para 0028, page 6, para 0056, page 7, para 0058-0059), which reads on conducting a pre- treatment process on a processing chamber to generate a silicon dioxide layer/hydrogen radical affecting layer on a surface of the processing chamber subsequent to performing the pre-treatment process, performing a cleaning process/hydrogen radical based surface treatment process on the substrate/workpiece in the processing chamber, wherein the cleaning process exposes the workpiece to a plurality of cleaning gases such as NH3, H2 containing hydrogen radicals generated by remote plasma source in the processing chamber (page 3, para 0028, page 5, para 0045-0047, page 6, para 0050, 0052, 0056).
 	Bhatia further describes a distribution plate 123 (claimed separation grid) to be an ion, radical and/or plasma filter to control the plasma and/or radical flow profile (para 29) and gas radical sources 119, 121 that provide the silane gas such as TSA can be introduced under the distribution plate (para 31).  Unlike claimed invention, he doesn’t describe using an apparatus that has two separation grid and gas for the step of providing silane/silicon containing gas is introduced by a gas injection source disposed between two distribution plate.  Zhang describes a process for providing a plasma where the gas source is provided in between separation grids including up to 3 grid plates to supply gas radicals (fig. 3; para 41-44).  It would have been obvious for one skill in the art before the effective filing date of the invention to use an apparatus with gas injection source in between distribution plates/separation grids, in light of Zhang, because Zhang teaches that such distribution plates/grids can filter ions with an efficiency greater than 95% to provide radicals (para 37-39), which is desired by Bhatia process since he also teaches to control the amount of ion species passing through the distribution plates/separation grids to provide increased control over the activated gas brought into contact with the substrate, which in turn increases control of the cleaning and/or deposition characteristic of the gas mixture (para 30).
 	Regarding claims 22-23, Bhatia discloses that the pre-treatment process comprises exposing the processing chamber to silane (SiH4)/silicon containing gas (page 7, para 0058).
Regarding claims 24-26, Bhatia discloses that the pre-treatment process comprises coating the surface of the processing chamber with silicon dioxide layer/aluminum oxide/the hydrogen radical affecting layer (page 3, para 0028).
Regarding claim 28, Bhatia discloses that the plurality of hydrogen radicals is generated from a process gas using an inductively coupled plasma source (page 2, para 0021, page 6, para 0050, 0052, 0056).
Regarding claim 29, Bhatia discloses that the plurality of hydrogen radicals is generated by mixing a hydrogen gas with one excited inert gas molecules downstream of a plasma source (page 6, para 0050-0051).
Regarding to claim 35, Bhatia discloses a method of processing a semiconductor workpiece, the method comprising: coating the surface of the processing chamber with silicon dioxide layer/a hydrogen radical affecting layer (page 3, para 0028); generating one or more radicals/species using a plasma induced in a remote plasma chamber (page 3, para 0028); filtering through the plate/filter 123, the radicals/species generated by the plasma to create a first mixture (page 3, para 0029-0030); injecting H2/hydrogen gas into the first mixture post filtering to create a cleaning gas mixture/second mixture during cyclic cleaning, the second mixture comprising a plurality of hydrogen radicals (page 3, para 0028, 0030, page 5, para 0045-0047, 0050); exposing the semiconductor workpiece to the second mixture in the processing chamber (page 5, para 0047-0048).
Regarding claims 31-32, Bhatia discloses that the surface of the processing chamber is coated with silicon dioxide layer/the hydrogen radical affecting layer by exposing the processing chamber to a silicon containing gas, wherein the silicon containing gas comprises silane (SiH4) (page 6, para 0055-0056, page 7, para 0058).
Regarding claims 33-34, Bhatia discloses that the pre-treatment process comprises coating the surface of the processing chamber with silicon dioxide layer/aluminum oxide/the hydrogen radical affecting layer (page 3, para 0028).
Regarding claims 36 and 37, Zhang discloses the grids have 3 grids including one (claimed third) between the plasma chamber and a top (first grid) (fig. 3).
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-26, 28-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



11/3/2022